JOHNSTONE, Justice
(dissenting).
I respectfully dissent from the denial of the petition for writ of certiorari. The issue is whether Bruno’s, Inc., was an employer of Jake Williams, the plaintiff, so as to subject Bruno’s to the Workers’ Compensation Act. The straw that seems to break the camel’s back of Bruno’s’ summary judgment granted by the trial court is that Bruno’s required Jake Williams and all the other lumpers to place their identification badges in a bucket and allowed the lumpers to unload the incoming trucks only in the order in which Bruno’s’ security guard drew the lumpers’ respective badges from the bucket. (C. 144-45; page 9 of Williams’s brief.) This evidence, together with the other evidence of employment by Bruno’s in the petition materials, brings the weight and quality of the evidence to the measure required by the substantial evidence rule and thereby invalidates the summary judgment.
I would, therefore, grant the petition for writ of certiorari.